Citation Nr: 0826990	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-31 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active military service from June 2000 to 
April 2003. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO). 

Service connection for anterior cruciate ligament tear (ACL) 
of the left knee was denied in the April 2006 rating action.  
The veteran disagreed with this decision.  However, service 
connection was granted for this disability in a September 
2006 rating action.  A rating based on instability or 
subluxation was assigned.  The veteran has not disagreed with 
the assigned disability rating.

The issue of service connection for a low back disability on 
the merits will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in April 2003.  It was held that that there was no 
evidence of a chronic low back disability on a recent VA 
examination.  Appellant was notified, but did not file a 
timely appeal.  This was the last final decision on any 
basis.

2.  Evidence associated with the claims file since the April 
2003 rating decision that denied service connection for a low 
back disability provides evidence of a chronic low back 
disability, which, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

3.  The bilateral knee disability is manifested by complaints 
of pain with full range of motion; without evidence of 
redness, swelling, effusion, subluxation, or locking.

CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received to reopen the claim for service 
connection for a low back disability disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral pain syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of December 2005 and March 2006 provided pertinent 
notice and development information.  

In considering an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the veteran has 
discussed how his disorders impact his work performance and 
he has demonstrated actual knowledge of the provisions, so 
additional notice or development is not necessary.

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters sent to the veteran in December 
2005 and March 2006 regarding his application to reopen a 
claim for service connection for a low back disability 
complied with the dictates outlined in Kent.  Moreover, that 
claim is being reopened so there can be no prejudice.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

The Board notes that the veteran submitted additional 
evidence subsequent to the issuance of the October 2006 
statement of the case (SOC) without a waiver of consideration 
by the RO.  This information contains a list of medications 
that are prescribed for the veteran's service connected 
bilateral knee disability.  As pain is taken into 
consideration, as well it's effect on his functional 
capabilities (versus the quality of his individual 
medication), the Board will not cause additional delay in the 
adjudication of these issues by remanding the issues back to 
the RO to review a list of medications.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains statements of the 
veteran, service medical records, private medical reports, 
and reports of VA examination that were conducted in April 
2006 and September 2006.  

Reopening of a claim for service connection for a low back 
disability

Service connection for a low back disability was denied in an 
April 2003 rating decision.  It was held that there was no 
evidence of a chronic back disability.  The veteran was 
notified of that decision and did not appeal that 
determination.  Thus it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for a low 
back disability.  The claim for service connection for a low 
back disability had been denied because it had been 
determined that there was no evidence of a chronic low back 
disability.  The record now contains diagnoses of chronic low 
back disabilities.  This relates to an unestablished fact 
necessary to substantiate the claim, and the claim is 
reopened.  See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.

Entitlement to an increased rating for the bilateral knee 
disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Service connection was granted for patellofemoral pain 
syndrome for the right and left knees in the April 2003 
rating action.  A 10 percent evaluation was assigned for each 
knee, effective in April 2003.  These ratings were based on 
limitation of motion.  As noted a separate rating for 
instability of the left knee has been assigned and is not 
under appeal.

The veteran was seen by a private physician for a possible 
ACL tear of the left knee in June 2005.  The magnetic 
resonance imaging (MRI) of the left knee indicated that there 
was no tear.  At VA examination in September 2006, 
ligamentous laxity was noted.  As noted, in a September 2006 
rating action, the RO granted a separate 10 percent rating 
for ACL injury of the left knee.  

The veteran has been awarded a 10 percent rating for both the 
left and right knees under Diagnostic Code 5260.  
Patellofemoral syndrome can be considered analogous to 
degenerative arthritis, the Board considered Diagnostic Code 
5260, which provides for the evaluation of limitation of 
flexion of the knee.  A 0 percent rating is warranted when 
leg flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when it is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of either knee would 
not be compensable.  Clinical findings do not show that any 
significant limitation of motion is currently present.  An 
April 2006 VA examination report shows extension and flexion 
from 0 to 135 in both knees.  In September 2006, he was able 
to flex both knees to 140 degrees.  There was a minus 15 
degrees of extension; however, this was attributed to 
congenital genu recurvatum.  Genu recurvatum is 
"hyperextension of the knee, the lower extremity having a 
forward curvature."  Stedman's Illustrated Medical Dictionary 
739 (27th ed. 2000).  This was found unrelated to the 
reported knee hyperextension.

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  At the VA examination in April 
2006, the veteran reported bilateral knee pain that is 
aggravated by a variety of activities including lifting 
anything over 30 pounds, climbing stairs, and by prolonged 
driving, standing and walking.  At VA examination in 
September 2006, he reported symptoms that included swelling, 
giving away, and locking.  In a June 2006 statement, a 
private physician reported symptomatology that included 
popping, dislocations, incoordination, and lack of endurance 
resulting in 30 degrees of flexion.  Exams before and after 
this record fail to reveal that significant limitation and no 
clinical records are associated with this letter to confirm 
limitation of that degree.  VA exams and clinical findings 
before and after are deemed more credible as there is no 
showing of additional impairment of the knee to warrant 
limitations as described by the private physician.

The veteran is competent to credibly describe the pain in his 
left knee.  In this case, it is not objectively shown that 
there was additional functional limitation that would warrant 
an increased rating based on pain or weakness.  He has not 
identified any functional limitation that would warrant a 
higher rating under the applicable rating criteria.  In this 
regard, the Board considered the private physician's report 
including the reported limited motion; however, when 
considered in light of the entire record the Board does not 
find a higher rating is warranted.  Besides pain, all of the 
physical findings referable to the knees have been very close 
to normal.  No neurological abnormalities have been noted.  
He has reported that the left knee gives away and locks but 
this has not been confirmed on examination, beyond the 
separate rating assigned.  No subluxation of the knees has 
been shown in the report of the VA examinations, despite a 
comprehensive study.  

The VA examiners indicated that the knee motion was not 
additionally limited by fatigue, weakness, or lack of 
endurance.  In September 2006, on repetitive motion study, 
there was mild patella crepitus in the left knee, but there 
was no loss of motion and it was not additionally limited by 
fatigue, weakness, or weakness.  This is supported by the 
objective evidence of record, as there is no reported 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, or abnormal gait to indicate such a severe 
disability as described by the private physician.  
Furthermore, the VA radiological study indicates that the 
knees are normal.  As noted, the VA examination reports shows 
that he has nearly full range of motion of the knees.  The 
rating schedule does not support an increased rating due to 
pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered additional diagnostic codes.  
While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  As noted above the veteran has been assigned 
a separate 10 percent evaluation for instability of the knee 
under Diagnostic Code 5257.  After consideration of all of 
the evidence, the Board finds that the preponderance of the 
evidence is against the claims for increased evaluations.


ORDER

The claim for service connection for a low back disability is 
reopened.  To this extent, the appeal is granted as to this 
issue.

Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome is denied.


REMAND

The Board has found that new and material evidence has been 
received to reopen the appellant's claim for service 
connection for a lumbar disability.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful in this case.

Reviewing the veteran's medical history, the service medical 
records relate that in July 2002 the veteran reported a 
3-month history of back tightness.  The diagnostic assessment 
was midline back pain.  He was advised to do stretching and 
to sleep on a firm mattress.  He reported a history of back 
pain on medical assessments prior to separation. 

It is noted that in the rating action, done by the Nashville, 
Tennessee RO, that a VA examination had been conducted which 
showed no back disorder.  It is not clear if this was a 
mistaken reference to the service treatment records or 
whether a VA examination was conducted.  In any event, it 
does no appear to be in the record before the Board.

The veteran also complained of back pain at a post service 
private chiropractic examination conducted in October 2005.  
It was reported that the back pain onset was traumatic 
following an automobile accident.  Thereafter, he underwent 
conservative chiropractic management.  

In April 2006, a VA examiner diagnosed lumbosacral strain and 
concluded that it was unrelated to his service connected knee 
disabilities.  However, the examiner did not comment on the 
VA radiology report which indicated that there was a 
suggestion of spondylolysis.  Further the VA radiologist 
suggested further studies to investigate the pars 
interarticularis of L-5.  

Furthermore, in a June 2006 statement from Dr. W., a private 
physician (who reportedly reviewed the veteran's military 
record), indicated that the veteran had a fracture in the T-5 
vertebral body, as well as altered sensation in the T-12 
dermatome.  She determined that these disabilities were 
related to military service and/or the veteran's bilateral 
knee disabilities.  

Further examination and opinion is needed.  A VA opinion is 
needed in regard to the possible spondylosis of the lumbar 
spine as well as the clinical status of the thoracic segment 
of the spine. 

An October 2005 clinical note of the private chiropractor 
indicates that radiological studies were performed; however, 
these reports are not contained in the claims file.  Nor are 
the records that pertain to his motor vehicular accident.  A 
review of these records would be beneficial in the 
adjudication of the case.  

The case is REMANDED to the RO/AMC for the following 
developments:

1.  The RO/AMC should make arrangements 
for all treatment records of all thoracic 
as well as lumbar spine pathology to be 
gathered for review prior to entry of the 
opinion below.  These records should 
include any medical reports of the 
reported automobile accident that 
occurred in 2005; all records from Dr. 
W., including radiology studies; and all 
records from Byroad Chiropractic Center 
including radiological studies.  If 
records are identified that can not be 
obtained, attempts made to obtain the 
records should be documented in the 
claims folder.  Furthermore, at attempt 
should be made to obtain a copy of the VA 
examination cited in the April 2003 
rating action.  If records cannot be 
obtained, documentation of the attempts 
made should be set out in the claims 
folder, and the appellant and his 
representative should be notified.

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his low back 
disability (ies).  The claims folder 
should be made available to a VA examiner 
for review.  The examination should 
include radiological studies of the 
thoracic and lumbar segments of the 
spine.  The examiner should provide 
opinion as to whether any diagnosed back 
disorder is at least as likely as not 
related to his military service (that is, 
a probability of 50 percent or better).  
Or whether any currently diagnosed back 
disability is caused or aggravated by the 
veteran's service connected bilateral 
knee disability?  See Allen v. Brown, 7 
Vet. App. 430 (1995).  (By aggravated it 
is meant is the low back disability made 
permanently worse due to the bilateral 
knee disability-as opposed to an acute 
exacerbation or normal progress of a 
disorder.)  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The examiner should 
comment on the veteran's inservice duty 
as a parachutist, as well as, the 
veteran's reported post service motor 
vehicle accident.  The rationale for any 
opinion expressed should be included in 
the report.       

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


